Exhibit 10.4
SECOND AMENDMENT TO LEASE AGREEMENT
     THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) is made and
entered into this 12th day of April, 2010 by and between HF LOGISTICS-SKX T1,
LLC, a Delaware limited liability company (“Landlord") and SKECHERS U.S.A.,
INC., a Delaware corporation (“Tenant”).
RECITALS
     A. HF LOGISTICS I, LLC, a Delaware limited liability company and Tenant
entered into that certain Lease Agreement dated September 25, 2007 (the
“Original Lease”), as amended by that certain Amendment to Lease Agreement dated
December 18, 2009 (the “First Amendment”, and collectively, the “Lease”)
pursuant to which HF LOGISTICS I, LLC leased to Tenant certain premises situated
at the northwest corner of Theodore Street and Eucalyptus Avenue in Moreno
Valley, California, as more fully described therein.
     B. HF Logistics I, LLC has assigned all of its right, title and interest as
landlord under the Lease to Landlord, and Landlord has assumed the obligations
of HF Logistics I, LLC, as landlord under the Lease.
     C. The parties desire to further amend the Lease.
     NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. The definition “Premises” as defined on page 1 of the Original Lease and
modified in Section 4 of the First Amendment shall mean:

      “The Building, together with the parking areas, landscaped areas and other
areas consisting of approximately 82.59 acres of land situated at the NWC of
Theodore Street and Eucalyptus Avenue in Moreno Valley (Rancho Belago),
California, as shown on the draft of Parcel Map No. 35629 attached to this
Second Amendment as “Exhibit “A” (Revised)”.”

     For clarification, the approximately 22.37 acres shown on Exhibit “A”
(Revised) attached hereto (which area is identified as Parcel 2), which area
comprises the “Expansion Area”, is not included within the definition of
“Premises”.
     Notwithstanding the foregoing, it is agreed that until the recordation of a
final parcel map, the Premises and the Expansion Area have been established by
lot line adjustments, and that accordingly the acreage and dimensions thereof
may not be exactly the same as set forth on Exhibit A (Revised). However,
Landlord represents and warrants to Tenant that the acreage and dimensions
thereof will be substantially the same, and that any discrepancies will not
materially impact the rights or obligations of Tenant or Landlord under the
Lease.

 



--------------------------------------------------------------------------------



 



     2. The Final Plans (as originally defined in Addendum 2 Paragraph 1 of the
Lease) shall be the Plans and Specifications transmitted by HF Logistics I, LLC
to Tenant (by “You Send It”) on January 29, 2010.
     3. Tenant acknowledges that title to the Expansion Area is or will be held
by HF Logistics-SKX T2, LLC, a Delaware limited liability company (“T2”), which
is an affiliate of Landlord. In the event that Tenant timely exercises its right
to the Expansion Area pursuant to the Lease, T2 agrees to immediately convey its
interest in the Expansion Area to Landlord; provided, however, if (x) the
Premises are encumbered by a deed of trust at the time Tenant exercises its
expansion option and the beneficiary thereunder will not either finance the
construction of the Expansion Building or consent to the Expansion Area being
encumbered by a new construction loan (or if the ownership of the Expansion Area
by T1 will otherwise impede obtaining construction financing for the
construction of the Expansion Building), or (y) the Premises have been taken by
foreclosure or a transaction in lieu thereof, then T2 shall retain the Expansion
Area, Tenant and T2 shall enter into a new lease on the same terms and
conditions as would have applied to the Expansion Area pursuant to the Lease,
and the Expansion Area shall be deemed removed from the Lease.
     4. Tenant acknowledges that the Base Rent under the Lease is Nine Hundred
Thirty-Three Thousand Eight Hundred Ninety-Four and 44/100 Dollars ($933,894.44)
per month, but that it has prepaid only the amount of Six Hundred Seventy-Nine
Thousand Five Hundred Forty Dollars ($679,540). The differential (being Two
Hundred Fifty-Four Thousand Three Hundred Fifty-Four Dollars ($254,354)) shall
be paid by Tenant to Landlord no later than the Commencement Date (as defined in
the Lease).
     5. Capitalized terms used in this Second Amendment shall have the same
meanings as set forth in the Lease, unless a different definition is set forth
herein.
     6. Except as amended herein, all terms and conditions of the Lease shall
remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Second Amendment as of
the date first above written.

              “LANDLORD”   “TENANT”
 
            HF LOGISTICS I, LLC, a Delaware   SKECHERS U.S.A., INC., a Delaware
limited liability company   corporation
 
           
By
  /s/ Iddo Benzeevi   By   /s/ David Weinberg
 
 
 
Iddo Benzeevi, President and      
 
 David Weinberg, Chief Operating Officer
 
  Chief Executive Officer        

2



--------------------------------------------------------------------------------



 



HF Logistics-SKX T2, LLC, a Delaware limited liability company, hereby joins in
the execution of this Second Amendment to confirm its obligation to be bound by
the provisions of the Lease insofar as they relate to the Expansion Area and
Tenant’s expansion option regarding the same.

                      HF LOGISTICS-SKX T2, LLC, a Delaware     limited liability
company
 
                    By: HF LOGISTICS SKX, LLC, a Delaware            limited
liability company, its sole            member
 
                        By:   HF LOGISTICS I, LLC, a             Delaware
limited liability             company, its managing member
 
                            By /s/ Iddo Beenzeevi            
 
            Iddo Benzeevi, President and             Chief Executive Officer
 
                        By:   SKECHERS R.B., LLC, a             Delaware limited
liability             company, its managing member
 
                            By: SKECHERS U.S.A., Inc., a            
       Delaware limited liability                    company, its sole member
 
                            By /s/ David Weinberg            
 
                   David Weinberg, Chief                    Operating Officer

3



--------------------------------------------------------------------------------



 



EXHIBIT “A”
(REVISED)
SITE PLAN
(FLOOR MAP) [v57380v5738076.gif]

